eseNotice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 8 housing of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-15, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim recites “which together form a platform and are each stackable top to bottom with other housings to form a variable height”.  It is unclear how the four housing, formed a stackable of housing (to variable height), yet allow connection between two set of respective housing (one set connected with a runner and the other set connected with a bar). Also, it is unclear what is meant by “to provide a spring force to a user jumping from and to the cross bars.”
	In addition, the limitation "the respective bottom spring support” in lines 11 and 12 and “the respective to spring support” in lines 14-15.  There is insufficient antecedent basis for these limitations in the claim.
	With respect to claim 2, what is “midsection ends”? It is unclear and confusing how a “midsection” defines with “ends”.
	With respect to claim 5, to what “recede into the respective bottom of each of the housing” it referred to.
	With respect to claim 7, what is “raise the variable height of the platform”? Is in it raise (or lower) of the platform is “variable height”, also to what “the variable height” the claim referred to? Claim 1 is not defined as any “variable height” as their only 4 housing that with the connection of “the pair of the expendable sliding runners” and “the pair of telescoping cross bars”, together, there cannot be any “variable height”.  
	With respect to claim 8, it is unclear to what “a respective top” the claim referred to.
	With respect to claim 10, what is meant by “becomes a landing end”,what changed with the device of claim 10 “to become a landing end”? The device of claim 10 has the same structure of claim 1.
	With respect to claim 11, to what “the variable height” the claim referred to?  Claim 1 is not define as any “variable height” as their only 4 housing that with the connection of “the pair of the expendable sliding runners” and “the pair of telescoping cross bars”, together, there cannot be any “variable height”.  
	With respect to claims 12 and 13, once again to what “respective” the claims referred to.  With respect to claim 13, the same issues as discussed above with respect to “the variable height”.
	With respect to claim 14 the same issues as discussed above with respect to claim 1.
	With respect to claim 15 and 19 the limitation "pair of 2 of the plurality of housing".  There is insufficient antecedent basis for these limitations in the claims.  The claims are each dependent from claim 14, which has not define any “pair of 2 of the plurality of housing”, but rather defines a plurality of housing. 
	With respect to claims 16 and 17, the same issues as discussed above with respect to claims 3 and 4.
	With respect to claim 18, what is “cross bar as it moves up and down in response to a jumping force of a user.”? The crossbar may changes its position (e.g. up-down) to challenge a user’s jumping and not the jumping of a user changed the bar position (i.e. moves the bar up-down).
	With respect to claims 19 and 20, what is “a common distance”?
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 7, 10-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen US 5,030,029 (“Johnsen”) in view of Butler US 2011/0308446 (“Butler”), Kuo US 2006/0266274 (“Kuo”) and Castro US 9,656,184 (“Castro”) OR in the alternative further in view of Doublet US 6,565,052 (“Doublet”) OR Carlson US 4,323,034 (“Carlson”).
 	As per claim 1, Johnsen discloses an apparatus (barrier assembly 10)(Figs. 1-6; 2:4-3:2) comprising a set of four housings (structure 12 of housing 30a and/or housing 30b) having a top, bottom, lateral sides and front and back sides (Fig. 1; 2:4-31) which together form a platform and are each stackable top to bottom with other housings to form a variable height platform (the housing, 30a and 30b stackable on top of each other (Figs. 2, 3 and 6; 2:23-53) and; 
	a pair of sliding runners each configured to set a common distance between respective fronts of two of the set of four housings via expansion joints therein (construed as any pair of lower rails 32 connected a pair of housing 30a/30b)(Figs. 5 and 6); and
	 a pair of cross bars each configured to set a common dimension of the apparatus between respective lateral sides of two of the set of four housings (construed as any pair of upper rails 32 connected a pair of housing 30a/30b)(Figs. 5 and 6).
	With respect to the device as a ball training apparatus as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Johnsen is not specific regarding the pair of sliding runner as expandable sliding runners.
	Johnsen is not specific regarding the pair of cross bars as telescopic cross bars.
	Johnsen is not specific regarding a bottom spring [[support]] for each of the pair of telescopic cross bars, the respective bottom spring support configured to provide a spring force to a user jumping from and to the cross bars, and further comprising a top spring [[support]] for each of the pair of telescopic cross bars, the respective top spring support configured to provide a return spring force to a depression of the respective cross bar.	
	With respect to the runner means and telescoping bars, the use of such structures is well known in the art as taught by Butler (expandable sliding runners, such as expandable arm 11 having first arm 12 and a second arm 15; the arm, i.e. slide runner, is position between a retract/ decrease position (Figs. 1 and 6) and extend position (Figs. 3 and 4; see also pars. [0014]-[0020]); and Kuo (telescopic cross bar; with inner rod 2 and outer rod 3); Figs. 4-7; [0016]-[0020]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Johnsen’s pair of sliding runner as expandable sliding runners and pair of cross bars as telescopic cross bars as taught by Butler and Kuo, respectively, for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results forming an enhance apparatus with variable expandable sliding runners and cross bars that can be modify as desire to form any desirable barrier structure yet allow easy means for storage and transportation.
	With respect to the top and bottom spring- spring supports, Castro discloses upper and lower spring supports (of spring assembly 400/404; Fig. 4) to lower and raise bar (rail 107)(Figs. 1 and 2; 2:60-3:41 and 5:62-6:18).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Johnsen’s with a bottom spring support for each of the pair of telescopic cross bars and a top spring support for each of the pair of telescopic cross bars as taught by Castro for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming an enhance apparatus with variable expandable sliding runners and cross bars that can be modify as desire to form any desirable barrier structure.
	With regard to the use of the apparatus, i.e. for jumping, note the examiner discussion hereinafter with respect claim 10 whereas intended use, by itself, is not accorded much patentability weight.  
	Note: the examiner is unclear if the amendments of claim 1, which are seems as previous claims 3 and 4, where intend to recites as “a bottom spring” or “a bottom spring support” (which was claimed previously claim with claim 3) or “a top spring support” (e.g. previous claim 4). 
	Thus, if there is any doubt that Castro’s teaches bottom and top springs (again it is unclear if the claim define “a bottom/top springs” or “top/bottom spring supports”), it is noted that the use of top and bottom springs to support a device upon a support is well known as taught by Doublet (Figs. 1 and 3:8-75, regarding panel 1 supported by top and bottom springs 7) and/or Carlson (Figs. 5 and 6; 3:33-4:9 as top and bottom leaf springs 52 as the support of cross bar).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Johnsen- Castro’s spring supports to includes bottom and top springs as taught by Doublet and/or Carlson for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way utilizing springs means to support a device upon a support in a firm and secure manner yet allow an easy manipulation of the device to translate relative to the support.
	As per claim 2, although the prior art (e.g. to Kuo) is not specific regarding further comprising a magnet midsection in each of the pair of telescopic crossbars and configured to connect respective midsection ends to each other, such modification would have been nothing more that providing a simple substitution for one known element for another to obtain the predictable results forming a telescopic cross bars utilizing any connection means therewithin to allow the cross bars to changed telescopically as desire and to be held in such position via the known connection (e.g. magnet).
	As per claim 6, with respect to further comprising a foldable hinge in each of the pair of expandable sliding runners, the foldable hinge configured to allow a folding of the expandable sliding runners, note Butler’s Figs. 2-5 and [0015]-[0019] regarding pivot joint 20.  Within the modified Johnsen each a pair of sliding runners (as taught by Johnsen) would have been expandable sliding runners with a hinge (as taught by Butler).
	As per claim 7, with respect to further comprising an edge on the tops of the set of four housings, the respective edges configured to enable the stacking top to bottom of the set of four housings to raise the variable height of the platform, note Johnsen’s Figs. 2, 3 and 6 in conjunction to 2:23-53 as the stacking of housing 30a/30b on top of each other.
	As per claim 10, with respect to wherein the top of each of the set of four housings becomes a landing end for a user of the apparatus, it is noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Thus, the apparatus of Johnsen is fully capable for such since the prior art includes all the structure as claimed.
	As per claim 11, with respect to further comprising a strap configured to hold a cross bar into the variable height with respect to a bottom of a respective one of the set of four housings, construed as slots 28, as well as band 18 and base 16 which are configure to hold, and support upper rail 32 (note Fig. 3 in conjunction to 2:23-66 as the slot, band and base 16 hold the upper rail, i.e. cross bar); note also Figs. 4-6 for the supporting of the upper rail, cross bars). 
	As per claim 12, with respect to further comprising a bottom slot in a bottom of a respective one of the set of four housings, the bottom slot configured to receive a respective expandable sliding runner, construed as the lower slots 28 configure to receive the lower rails 32, sliding runners in Figs. 4-6. Within the modified Johnsen the sliding runners would have been expandable sliding runners (as taught by Butler).
	As per claim 13, Johnsen discloses further comprising a vertical slot in the variable height of each of the set of four housings for respective cross bar therein.
 (slots 28 to receive upper rail 32)(Figs. 1-3 and 2:20-33; note Figs. 4-6 as the slots receiving the upper rails 32 (e.g. cross bars). 
	Johnsen is not specific regarding the vertical slot configured to enable a vertical movement of a respective cross bar therein.
	However, Castro discloses upper fixation means 103a and 103b including a slot to allow the vertical movement of rail 107 (i.e. crossbar) via elements 105a-b/106a-b (Figs. 1 and 5; 3:12-4:16).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Johnsen’s vertical slot configured to enable a vertical movement of a respective cross bar therein as taught by Castro for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming an enhance apparatus with variable expandable sliding runners and cross bars that can be modify as desire to form any desirable barrier structure.
	As per claim 14, since the claim’s limitations are very similar to claim 1, the examiner states that claim 14 is rejected over Johnsen, Butler, Kuo and Castro (or in the alternative further in view of Doublet and/or Carlson) for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 15, with respect to wherein the number of stacked plurality of housings is 2 each on a first corner of the effective platform, 2 each on a second corner of the effective platform, 2 each on a third corner of the effective platform and 2 each on a fourth corner of the effective platform, note Johnsen’s Fig. 6 as housing 30a upon housing 30b at each corner. 
	As per claim 18, Johnsen discloses further comprising an elongated slot in a lateral side of each of the plurality of housings, the elongated slot configured to retain a cross bar (slots 28 to receive upper rail 32)(Figs. 1-3 and 2:20-33; note Figs. 4-6 as the slots receiving the upper rails 32 (e.g. cross bars). 
	Johnsen is not specific as the cross bar moves up and down in response to a jumping force of a user.
	However, Castro discloses upper fixation means 103a and 103b to allow the vertical movement of rail 107 (i.e. crossbar) up and down (Figs. 1 and 5; 3:12-4:16; note also Figs. 4 and 6 in conjunction to 5:62-7:3).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Johnsen’s cross bar moves up and down as taught by Castro for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming an enhance apparatus with variable expandable sliding runners and cross bars that can be modify as desire to form any desirable barrier structure.
	As per claims 19, 20, with respect to wherein the first common distance between respective fronts of the pair of 2 of the plurality of housings equal to a distance jumped by a user from one of the plurality of cross bars to another of the plurality of cross bars (claim 19), and wherein the first common distance is greater than the second common distance thereof (claim 20), as discussed above the examiner is unclear what is that applicant sought to claim.
	With regard to the use of the apparatus, i.e. for jumping, note the examiner discussion above with respect claim 10 whereas intended use, by itself, is not accorded much patentability weight.  With respect to the distances, note Johnsen’s Figs. 4-6 regarding the position of the upper rails (e.g. cross bars) and lower rails (e.g. sliding runners ) position relative to the housing 30a-30b. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen, Butler, Kuo and Castro (or in the alternative further in view of Doublet and/or Carlson) as applied to claim 1 above, and further in view of Field US 2009/0226252 (“Field”).
	As per claim 5, the modified Johnsen is not specific regarding further comprising a plurality of castors underneath each of the set of four housings, the castors configured to recede into the respective bottom of each of the set of four housings.
	However, the use of a plurality of castors underneath a housing, and the castors configured to recede into the respective bottom of each of the housing is well known as taught by Field (wheels 10 at the bottom of housing 1)(Figs. 1-4 and 6; [0030] and [0033]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Johnsen with a plurality of castors underneath each of the set of four housings, the castors configured to recede into the respective bottom of each of the set of four housings as taught and suggested by Field for the reason that a skilled artisan would have been motivated by Field’s suggestion to use such well known means as wheels/castors to move and position the housing/barrier in any desire location in easy manner.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen, Butler, Kuo and Castro (or in the alternative further in view of Doublet and/or Carlson) as applied to claim 1 above, and further in view of Striebel US 2008/0157476 (“Striebel”).
	As per claim 8, the modified Johnsen is not specific regarding further comprising a rope handle on each of the set of four housings, the respective rope handles configured to be tucked into an adjacent slot on a respective top of each set of four housings.
	However, the use of rope handle within housing is well known as taught by Striebel (rope handle 40 in Figs. 2 and 3; [0015]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Johnsen with a rope handle on each of the set of four housings, the respective rope handles configured to be tucked into an adjacent slot on a respective top of each set of four housings as taught, suggested by Striebel for the reason that a skilled artisan would have been motivated by Striebel’s suggestions to use such handle means for easy carrying and transportation.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen, Butler, Kuo and Castro (or in the alternative further in view of Doublet and/or Carlson) as applied to claim 1 above, and further in view of Del Monte US 2017/0361190(“Del Monte”).
 	As per claim 9, the modified Johnsen is not specific regarding further comprising a rubber pad on a respective bottom of each of the set of four housings, the respective rubber pads configured to protect a flooring underneath the set of four housings in use.
	However, the use of such rubber material within housings is well known as taught by Del Monte (pars. [0035] and [0052] in conjunction to Figs. 1-3, 7 and 8).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Johnsen’s further comprising a rubber pad on a respective bottom of each of the set of four housing as taught by Del Monte for the reason that a skilled artisan would have been motivated by Del Monte’s suggestions well known material suitable for its intended use while forming a housing device.  In addition, note Johnsen’s 2:67-3:2 as any suitable material (to include rubber pad) would have been appropriate to form his housing.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
In regard to the drawings 
	Applicant yet failed to provide a drawing/s that is/are showing the subject matter of at least claim 15, to include 8 housing.  The “replacement drawings sheet” filed with this amendments does not include such claimed subject matter.
In regard to the 112b
	Applicant has not provide any arguments regarding the rejection under 35 USC 112b, and the examiner maintains his rejection as set forth above.
In regard to the rejection under 35 USC 103
	Applicant argued that none of the applied prior art discloses “spring forces” (related to the top spring means and the bottom spring means), remarks page 7.
	The examiner respectfully disagrees.
	As discussed above with respect to claim 1, Castro discloses the use of spring 400/404 to provide means to lower and/or raise the bar (i.e. rail 107) to any desire location (at a desire depression)(again note Figs. 1, 2, 5 (regarding the depression) in conjunction to 2:60-341 as well as 5:62-6:18).  Thus, it is clear that such spring means provide the forces, as claimed.
	Furthermore, attention to Castro’s 2:26-29 ”Fig. 4provides a schematic view of a jump cup housing comprising a safety system for releasing the jump cup from its vertical position along a shaft when a force is applied to the jump cup.”
	Or 5:32-48 ”The ring and spring mechanism 111 comprises a flat ring that is inserted inside housing 105 and a spring that holds the ring inside the housing in place and biased to a locked position for preventing movement along the shaft…..This mechanism allows a person to apply force to the release tab to depress the spring to thereby release pressure that the spring otherwise applies to the ring to lock the ring onto the shaft 102 at a desired position.”
	And 6:49-7:3 “during normal operation, but to be quickly overcome when jump rail 107 experiences a threshold additional downward pressure or force than that of the jump rail alone 107, as when a horse hoof strikes the rail 107. When the upward bias provided by spring 404 is sufficiently overcome, release trigger 405, and in particular terminal portion 411 thereof, impinges on release or trigger tab 410, (601 in FIG. 6), thereby depressing bias spring 409, (605 in FIG. 6) brining ring 600 into coaxial alignment with shaft 102 and releasing the housing from its vertical position to drop downward along the shaft, thereby minimizing potential injury to the horse, rider or both.”
	Thus, contradicting to applicant’s assertions it is clear that Castro’s spring means posses such means of springs providing the claimed “spring forces”.
	Even further, it must be recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Thus, the prior art structure is fully capable of performing the same function 
as claimed, since the modified device is equipped with the same features as the claim subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                       
8/11/2022
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711